DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the chemometric processing tool is exactly. It is Examiner’s presumption that this is just the processing steps for processing the chemical information from the sensors.
Claims 3, 6-7, 12 and 16-18 are rejected based on their dependency from a rejected base claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. US 2015/0233895 in view of Lewis 2001/0041366 and Bos et al. “Diagnosis of pulmonary injury and infection by exhaled breath analysis”
Regarding claims 1 and 9, Koo discloses a method for analyzing a patient's breath to detect disease, comprising the steps of:  
 	providing a breath detector apparatus operable to capture and hold a volatile organic compound (VOCs) that is contained within an exhaled breath ([¶16]); 
 	providing a breath VOC analyzer in communication with the breath detector apparatus, the breath VOC analyzer operable to automatically determine a level of the VOC; 
 	capturing the VOC with the breath detector apparatus ([¶20]); 
 	analyzing the VOC to automatically determine the level ([¶16]); 
comparing the level of the VOC to a predetermined threshold level of the VOC ([¶61,87,93] VOC levels are compared to determine what disease. The processing of the VOCs is considered the chemometric processing tool); and  outputting an indication of disease after the level of the VOC is less than the threshold level of the VOC ([¶36,81] visual output. It is noted that device displays the indication of disease if the VOC is above or below a threshold either way. Specifically, when there is more VOCs it determines the type of fungal pneumonia and when the VOCs are below a threshold it determines that the indication is that there is no fungal disease). 
Koo does not specifically disclose using an array of sensors or the VOC sensor is embedded in the ventilator. Lewis teaches a similar gas detection system that uses an array of electronic nose sensors ([¶69,85]) and the electronic nose is embedded in system ([FIG.2]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Koo with the teachings of Lewis in order to have a differential response ([¶85]) in order to provide both concentration and flow dynamics.
Koo does not disclose determining the VOC is 1-propanol.  Bos teaches determining 1-proponal in relation to pneumonia ([pg.204]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Koo with the teachings of Bos in order to determine if the patient should be treated with antibiotics ([204]). 
Regarding claim 3, Koo teaches comparing the VOC levels to a threshold ([¶12,87,93]) but does not disclose the specific threshold. However, it would have been obvious to one of ordinary skill in the art prior to the time of filing to determine the appropriate thresholds via routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Similarly, Applicant’s own published application states that the threshold level varies ([¶57]).
Regarding claim 6, Koo discloses an apparatusAttorney Docket: 2016PF01326 23comprises providing a sorbent tube ([FIG1]).  
Regarding claim 7, Koo discloses using sampled breath ([¶41]) and exhaled breath is generally a mixture of alveolar air and dead space air.  
Regarding claim 12, Koo discloses a medical ventilator, wherein the electronic nose is disposed to directly sample exhaled breath from an exhalation tube ([FIG1][¶41]).  
Regarding claims 16-18, Bos teaches using a side-stream draw for continuous flow sample ([pg. 38, 96]) that is integrated into the ventilator ([FIG1][pg. 63-64])

Response to Arguments
Applicant’s amendment and arguments filed 04/28/2022, with respect to the rejections set forth in the Non-Final Rejection mailed 02/04/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lewis 2001/0041366. Particularly the previously applied combination of Koo and Bos do not disclose the amended feature of an array of electronic noses. However, Lewis discloses the array for the purpose of allowing for measuring a differential response ([¶85]) in order to provide both concentration and flow dynamics. Therefore, the claims are now rejected under 35 USC 103 to incorporate the teachings of Lewis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
	/ALLEN PORTER/           Primary Examiner, Art Unit 3792